895 F.2d 1413
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bernard HARRIS, Plaintiff-Appellant,v.Thomas J. BURDORFF, Defendant-Appellee.
No. 89-3610.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1990.

Before MERRITT, Chief Judge, and NATHANIEL R. JONES and RYAN, Circuit Judges.

ORDER

1
Bernard Harris, an Ohio plaintiff proceeding pro se, appeals the order of the district court denying his application to proceed in forma pauperis and dismissing his cause of action filed pursuant to 42 U.S.C.1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Harris filed a complaint against defendant Thomas Burdorff, defendant's insurance company, and plaintiff's former attorneys.  Harris alleged a violation of his constitutional rights pursuant to 42 U.S.C. Sec. 1983.


3
The district court denied Harris's application to proceed in forma pauperis and dismissed the complaint as frivolous under the standard of 28 U.S.C. Sec. 1915(d).


4
Upon review, we find no error.   See Neitzke v. Williams, 109 S. Ct. 1827, 1831 (1989) (a complaint is frivolous where it lacks an arguable basis either in law or fact).  Harris claims the infringement of a legal interest which does not exist.


5
Accordingly, for the reasons set forth in the district court's order dated May 30, 1989, the order is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.